DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPGPUB DOCUMENT: 2018/0366436, hereinafter Wang) in view of Yu (USPGPUB DOCUMENT: 2015/0048500, hereinafter Yu).


Re claim 1 Wang discloses in Fig 4-1 thru 5 a method of forming a semiconductor device, the method comprising:
forming a first redistribution structure (201/220)[0066,0069 of Wang] over a first side of a first die (127)[0061];
forming a conductive pillar(143)[0076] over and electrically coupled to the first redistribution structure (201/220)[0066,0069 of Wang];

forming a molding material(114/133)[0074] and around the first die (127)[0061], the second die (103)[0063], the first redistribution structure (201/220)[0066,0069 of Wang] and the conductive pillar(143)[0076].

Wang does not specifically teach attaching a second side of the first die (127)[0061] opposing the first side to a carrier; forming a molding material(114/133)[0074] over the carrier
.

Yu discloses in Fig 2 & 11 (rotated 180 degrees) attaching a second side of the first die (110) opposing the first side to a carrier(202); forming a molding material(101)  over the carrier


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Wang in order to have the redistribution layer may couple an input and output pad within the area of the die and another input and output pad outside the area of the die so that signals from the 


Re claim 2 Wang and Yu disclose the method of claim 1, further comprising, before attaching the second die (103)[0063], attaching a third die(126)[0061] to the carrier adjacent to the first die (127)[0061], wherein attaching the second die (103)[0063] comprises attaching the second die (103)[0063] to the first redistribution structure (201/220)[0066,0069 of Wang] and the third die(126)[0061].

Re claim 3 Wang and Yu disclose the method of claim 2, wherein the first portion(please see portion of 103 over 126) of the second die (103)[0063] is attached to the third die(126)[0061].


Re claim 5 Wang and Yu disclose the method of claim 1, wherein forming the first redistribution structure (201/220)[0066,0069 of Wang] comprises:
forming a first dielectric layer (203[0061] over the first side of the first die (127)[0061]; and
forming a conductive layer(130)[0070] over the first dielectric layer (203[0061] (in Fig 4-2), wherein the conductive layer(130)[0070] is an uppermost layer of the first redistribution structure (201/220)[0066,0069 of Wang] distal from the first die (127)[0061],


Re claim 6 Wang and Yu disclose the method of claim 1, wherein forming the first redistribution structure (201/220)[0066,0069 of Wang] comprises:
forming a first dielectric layer (203[0061] over the first side of the first die (127)[0061];
forming a conductive layer(202)[0076 of Wang] over the first dielectric layer (203[0061]; and
forming a second dielectric layer(polyimide dielectric of RDL 201 on 202)[0060,0061] over the conductive layer(202)[0076 of Wang], wherein the conductive pillar(143)[0076] extends through the second dielectric layer(polyimide dielectric of RDL 201 on 202)[0060,0061] to electrically couple to the conductive layer(202)[0076 of Wang] of the first redistribution structure (201/220)[0066,0069 of Wang].

Re claim 7 Wang and Yu disclose the method of claim 1, wherein forming the first redistribution structure (201/220)[0066,0069 of Wang] comprises:
forming a via(204)[0068 of Wang] at a first location of the first redistribution structure (201/220)[0066,0069 of Wang], wherein the via(204)[0068 of Wang] is over and electrically coupled to an input/output (I/O) pad(left/right 131) of the first die (127)[0061];

forming a conductive line(116)[0026 of Wang] extending along the first side of the first die (127)[0061] from the first location to the second location, wherein the conducive line electrically connects the via(204)[0068 of Wang] with the pad region (see Fig 4-2).

Re claim 8 Wang and Yu disclose the method of claim 7, wherein in a top view, after the second die (103)[0063] is attached to the first redistribution structure (201/220)[0066,0069 of Wang], the via(204)[0068 of Wang] is disposed within boundaries of the second die (103)[0063], and the pad region (left/right 131) is disposed outside the boundaries of the second die (103)[0063].

Re claim 9 Wang and Yu disclose the method of claim 1, further comprising:
forming a second redistribution structure over the molding material(114/133)[0074], the second redistribution structure (107 of Yu) electrically coupled to the second die (103)[0063] and the conductive pillar(143)[0076]; and
forming conductive bumps (109 of Yu) over and electrically coupled to the second redistribution structure.

Re claim 10 Wang and Yu disclose the method of claim 9, further comprising removing the carrier after forming the second redistribution structure (see Fig 11 of Yu).


forming a via(204)[0068 of Wang] over and electrically coupled to a die connector(202)[0076 of Wang] of a first die (127)[0061];
forming a conductive line(116)[0026 of Wang] that is electrically coupled to the via(204)[0068 of Wang] and extends along
an upper surface the first die (127)[0061] away from the via(204)[0068 of Wang] (see Fig 4-6);
forming a conductive pillar(143)[0076] over and electrically coupled to the conductive line(116)[0026 of Wang]; and
attaching a second die (103)[0063] to the upper surface of the first die (127)[0061] adjacent to the conductive pillar(143)[0076], wherein after attaching the second die (103)[0063], a first portion(please see portion of 103 over 126) of the second die (103)[0063] is disposed outside lateral extents of the first die (127)[0061].

Wang does not specifically teach attaching a lower surface of the first die (127)[0061] to a carrier;

Yu discloses in Fig 2 & 11 (rotated 180 degrees) attaching a lower surface of the first die (110) to a carrier(202);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Wang in order to 



Re claim 12 Wang and Yu disclose the method of claim 11, wherein after attaching the second die (103)[0063], a second portion(portion of 103 over 127) of the second die (103)[0063] is disposed within the lateral extents of the first die (127)[0061] and over the via(204)[0068 of Wang].

Re claim 13 Wang and Yu disclose the method of claim 11, further comprising, before forming the conductive pillar(143)[0076]:
forming a first molding material(114/133)[0074] over the carrier (202 of Yu) around the first die (127)[0061]; and
forming a dielectric layer (polyimide 142)[0050] over the first molding material(114/133)[0074] and the first die (127)[0061],
wherein the conductive pillar(143)[0076] is formed to extend through the dielectric layer to electrically couple to the conductive line(116)[0026 of Wang].

Re claim 14 Wang and Yu disclose the method of claim 13, further comprising:

forming a redistribution structure (107 of Yu) over the second molding material(101 of Yu); and
forming external connectors (109 of Yu) over the redistribution structure.



Re claim 15 Wang and Yu disclose the method of claim 11, wherein forming the via(204)[0068 of Wang] and forming the conductive line(116)[0026 of Wang] are performed in a same processing step (see Fig 4-1), wherein an upper surface of the conductive line(116)[0026 of Wang] distal from the die connector(202)[0076 of Wang] is level with an upper surface of the via(204)[0068 of Wang].

Re claim 16 Wang and Yu disclose the method of claim 11, further comprising, after attaching the lower surface of the first die (127)[0061] to the carrier(202 of Yu) and before forming the conductive pillar(143)[0076], attaching a third die(126)[0061] to the carrier adjacent to the first die (127)[0061] (see Fig 4-2).


Re claim 18 Wang discloses in Fig 4-1 thru 5 a method of forming a semiconductor device, the method comprising:

attaching a second die (103)[0063] to an upper surface of the first die (127)[0061] facing away from the carrier, wherein a portion of the second die (103)[0063] is disposed laterally beyond boundaries defined by opposing sidewalls of the first die (127)[0061] (please see portion of 103 over 126);
forming a molding material(114/133)[0074] around first die (127)[0061] and the second die (103)[0063]; 

Wang does not specifically teach attaching a first die (127)[0061] to a carrier ; and
forming a first redistribution structure (201/220)[0066,0069 of Wang] over the molding material(114/133)[0074] and electrically coupled to the second die (103)[0063]; forming a molding material(114/133)[0074] over the carrier

Yu discloses in Fig 2 & 11 (rotated 180 degrees) attaching a first die (110) to a carrier(202); and
forming a first redistribution structure (107) over the molding material(101) and electrically coupled to the second die (104).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yu to the teachings of Wang in order to have the redistribution layer may couple an input and output pad within the area of the die and another input and output pad outside the area of the die so that signals from the 



Re claim 19 Wang and Yu disclose the method of claim 18, further comprising, before attaching the second die (104 of Yu in Fig 11), attaching a third die(120/130 of Yu in Fig 2) to the carrier, wherein the second die (103)[0063] is attached to the upper surface of the first die (127)[0061] and to an upper surface of the third die(126)[0061] facing away from the carrier (202 of Yu).

Re claim 20 Wang and Yu disclose the method of claim 18, further comprising:
before attaching the second die (103)[0063], forming a second redistribution structure (102 of Wang) over the upper surface of the first die (127)[0061]; and
forming a conductive pillar(143)[0076] over the second redistribution structure (see Fig 4-6), wherein after the first redistribution structure (201/220)[0066,0069 of Wang] is formed, the conductive pillar(143)[0076] is electrically coupled to the first redistribution structure (201/220)[0066,0069 of Wang] and the second redistribution structure(102 of Wang).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPGPUB DOCUMENT: 2018/0366436, hereinafter Wang) and Yu in view of Kim (USPGPUB DOCUMENT: 2014/0203457, hereinafter Kim).

Re claim 4 Wang and Yu disclose the method of claim 2, 

Wang and Yu do not disclose wherein the third die(126)[0061] is a dummy die.

Kim discloses in Fig 1 wherein the third die(140)[0049] is a dummy die.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Wang and Yu in order to have a stacked die package for reducing die packaging cost [0002, Kim]


Re claim 17 Wang and Yu disclose the method of claim 16, 

Wang and Yu do not disclose wherein the third die(126)[0061] is a dummy die.

Kim discloses in Fig 1 wherein the third die(140)[0049] is a dummy die.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Wang and Yu in order to have a stacked die package for reducing die packaging cost [0002, Kim]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242Re claim  Wang and Yu disclose the examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via(204)[0068 of Wang] telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722Re claim  Wang and Yu disclose the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819